       CASE 0:18-cv-02618-JRT-TNL Document 8 Filed 12/19/18 Page 1 of 1
                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

 ANDREW YECKEL                                  :
                                                :
               Plaintiff,                       :
                                                : Civil Action No. 18-CV-02618 JRT-TNL
        v.                                      :
                                                :
                                                : JURY TRIAL REQUESTED
 JEFFREY DERBY and REGENTS OF                   :
 THE UNIVERSITY OF MINNESOTA                    :
                                                :
               Defendants.                      :

                             ORDER OF DISMISSAL

       Based upon the Notice of Voluntary Dismissal with Prejudice filed by the Plaintiff on

December 19, 2018 (ECF No. 7),

       IT IS ORDERED that this action is dismissed with prejudice and without costs of

disbursement to any party.



Dated: _______________
                                            John R. Tunheim
                                            United States District Judge
